Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,069,357. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application define an invention that is merely an obvious variation of the invention claimed in the patent for the following reasons. Comparing the two documents, it is clear that all the elements of the application claims are to be found in the patent claims. The difference is the claims of the patent comprise many more elements and steps, thus are much more specific than the claims of the application. Therefore, the patent claims in effect represent a species of the generic invention of the application claims, thus claims 1-20 of the present application are anticipated by the parent claims 1-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-11, 13-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0193992).
As to claim 1, Kim teaches a method, Figs.5-6 implemented by a computing device, the method comprising:
 Detecting/sensing, by the computing device automatically and without user intervention, a physical environment (context) event, 610 based on an environmental condition of a physical environment in which the computing device is disposed (Par.36; Fig.5, 520);
 Initiating/turning-on a lip-reading session, 621 responsive to detecting the physical environment event; (Pars.121-123, 178; Fig.5, 530)
generating, 631 by detecting one or more visual cues associated with a user's facial features using at least one visual sensor of the computing device as part of the lip-reading session; (Fig.5, 541)
generating text, 641 based on the input data (Pars.62, 67; Fig.5, 543); 
and initiating, by the computing device, at least one function 650 (Fig.5, 560) of the computing device based on the text (Pars.7-8, 103, 127; Fig.3)

    PNG
    media_image1.png
    309
    646
    media_image1.png
    Greyscale

As to claim 2, Kim teaches wherein detecting the physical environment event is performed responsive to detecting interference within the physical environment from data captured by the at least one visual sensor (Fig.1, 176, 180; Pars.36, 40, 114, 131).
	As to claim 3, Kim teaches wherein detecting the physical environment event is performed responsive to detecting interference within the physical environment from data captured by at least one audio sensor of the computing device (Par.122).
	As to claims 6-7 Kim teaches wherein detecting the physical environment event is performed without receiving a manual input from a user and where some functions are performed without displaying the text (Pars.121-122; Figs.5, 11).
	Regarding claims 14-16 and 19-20, the corresponding system comprising the steps similar to the claims addressed above are analogous therefore rejected as being anticipated by Kim et al. for the foregoing reasons.
	As to claim 8, Kim teaches the corresponding device comprising: an audio input device; a digital camera; a processing system, storing instructions that are executable by the processing system to perform operations comprising: generating audio text using audio data captured by the audio input device; generating lip-reading text using digital images captured by the digital camera, the lip-reading text generated by detecting visual cues in the digital images using lip-reading functionality; identifying a computing device operation based on the audio text and the lip-reading text; generating filtered text data by filtering (weighting) at least one of the audio text or the lip-reading text according to a relevancy of the audio text or the lip-reading text to the identified computing device operation; and initiating the computing device operation using the filtered text data (Figs.6, 9, Pars.128, 134, 168-169).
	As to claims 9-11 and 13, the recited steps performed by the device to recognize the speech from the user lip and image is taught by Kim (Figs.10A-10C; Pars.163-169)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0193992) as applied above, and in view of Park et al. (US 2018/0350366).
	As to claims 4 and 17, Kim teaches where the user location requires a lip-reading session (Pars.100-101) but he doesn’t explicitly teach where the session is performed based on a determined location. However, Park in same field teaches sensing 700-701 automatically and without user intervention, a physical environment event (condition information), in which the device is disposed, determining target scenario 703 based on the condition/even and starting condition based conversation session 704 with the user based on the determined scenario, wherein the physical environment event includes the location/position of the device (Pars.4, 12, 68, 211, 77; Figs.4-5). The modification of Kim’s teaching in view of Park would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of initiating/performing a lipreading session based the surrounding environment that is determined by the location. 

    PNG
    media_image2.png
    309
    398
    media_image2.png
    Greyscale

As to claims 5 and 18, Park teaches wherein starting the event based conversation session is further performed based on a temporal event (Fig.18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0193992) as applied above, and in view of Lin et al. (2021/0183391).
As to claim 12, Kim doesn’t explicitly teach a depth sensor. However, Lin in same field teaches using a depth sensor for performing lipreading comprising extracting a plurality of viseme features, wherein the viseme features is obtained using depth information of a tongue obtained by depth sensor/camera (Figs.1-6). The combination would be obvious to one of ordinary skill in the art in order to accurately extract the visual information associated with the mouth or lip position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657